Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 7-17 and Species A in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist between the inventions. This is not found persuasive because a search burden exists where the restricted inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Each independent claim (1, 7, 18) encompass alternate limitations/various combinations of limitations which each require corresponding search tactics/combinations of prior art/obviousness considerations; for example, claim 7 requires a headrest to couple to the support ledge, while claim 1 only requires some sort of sleep apparatus to be positioned partially within a pocket, and claim 18 does not require a “headrest” per se. All of these various combinations of limitations/elements/functions present a search burden as previously explained. The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “A pivotable and sliding seat side headrest attached to a cabin divider.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “the support ledge” lacks antecedent basis, since the previous limitations only recite “a portion of a support ledge.” Further regarding claim 7, the metes and bounds of the phrase “to couple to” are unclear since it is unclear whether the limitation is positively claiming the headrest coupled to the support ledge or merely comprises the ability to do so. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Jerome US 2015/0151652.

	Regarding claim 7, Jerome discloses a lateral sleep system for use with aircraft comprising: 
a divider including a panel that defines at least a portion of a support ledge (20 figure 4); and 
a headrest to couple to the support ledge of the panel (121 where figures 5 and 3 best show the headrest coupling/in contact with the ledge/at least indirectly coupled to the ledge via the system as a whole).

Regarding claim 8, Jerome discloses the lateral sleep system as defined in claim 7, further including a cradle to couple the headrest  to the support ledge of the panel (shown in annotated figure 1 below).

    PNG
    media_image1.png
    377
    524
    media_image1.png
    Greyscale


Regarding claim 15, Jerome discloses the lateral sleep system as defined in claim 7, wherein the panel includes a first panel portion, a second panel portion, and a transition panel portion, the first panel portion is offset relative to the second panel portion, the transition panel portion to couple the first panel portion and the second panel portion to define a stepped profile that defines the support ledge (as shown in figure 4).

Regarding claim 16, Jerome discloses the lateral sleep system as defined in claim 15, wherein the transition panel portion has a tapered or angled profile (as shown in figure 4).

Regarding claim 17, Jerome discloses the lateral sleep system as defined in claim 16, wherein the transition panel portion has an angle relative to normal that is between approximately 30 degrees and 60 degrees (as approximately suggested in figure 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,899,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the references claims merely recite the same novel limitations recited in the present claims simply rearranged in different orders/combinations.

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 7-9; particularly the first track coupled to the support ledge and the first slider coupled to the cradle and the accompanying arrangement/functions of the remaining elements, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644